Citation Nr: 0714013	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral athlete's 
foot, to include jungle rot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.  He is the recipient of the Combat Infantryman 
Badge. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision that denied service 
connection for bilateral athlete's foot.  The veteran 
testified before the Board in September 2006.


FINDING OF FACT

Bilateral athlete's foot, to include jungle rot, was not 
manifested during the veteran's military service, or for many 
years thereafter, and there is no competent evidence of 
record relating such disorder to the veteran's military 
service.  


CONCLUSION OF LAW

Bilateral athlete's foot, to include jungle rot, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, VA sent a letter in June 2004, prior to the 
initial adjudication in October 2004.  The content of this 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The June 2004 RO letter 
advised the veteran of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Additionally, the June 2004 RO letter 
informed the veteran of the evidence necessary to 
substantiate his service connection claim.  The letter also 
advised the veteran to send VA any evidence in his possession 
that pertained to his claim.  Additionally, in a March 2006 
letter, the veteran was advised of the evidence necessary to 
establish a disability rating as well as an effective date 
for the disability on appeal in accordance with Dingess  v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that VA has made all efforts to notify and to assist 
the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  

The Board finds that even if there is any defect with regard 
to the timing or content of any notice sent prior to the RO's 
initial adjudication in October 2004, that defect is harmless 
because of the thorough and informative notices provided 
throughout the adjudication process and because the veteran 
has had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required 
notice.  VA has effectively complied with all of the required 
elements under VA's duty to notify claimants.  Indeed, the 
veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
Thus, there has been no prejudice to the veteran, and any 
defect in the timing or content of the notice has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  

In addition, in March 2006, the RO sent the veteran 
information regarding the assignment of disability ratings 
and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any error in this notice with regard to timing or 
content is harmless since the Board also denies service 
connection for the claimed condition.

Also, all identified, relevant, and available evidence needed 
for adjudication of the claim has been obtained.  In this 
regard, the Board notes that the veteran's service medical 
records, VA treatment records, and private medical records 
from Dr. Zimmerman were reviewed by both the RO and the Board 
in connection with adjudication of the veteran's claim. 

The Board notes the veteran's contention that he was not 
examined by VA in order to determine whether his claimed 
bilateral foot disorder is related to his military service.  
The veteran had been scheduled for a VA examination in 
February 2005, but he did not report for it.  At his 
September 2006 Board hearing, he stated that he had not 
received notification of the examination date and time.  The 
Board finds that a remand is not necessary in order to 
schedule the veteran for another VA examination as such is 
not required to decide his claim.  Specifically, without any 
evidence of in-service complaints, treatment, or diagnoses 
pertinent to his feet, to include athlete's foot or jungle 
rot, any current medical opinion linking such disorder to the 
veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the veteran decades 
following his discharge from service.  As such, there is no 
competent basis upon which to conclude that the veteran's 
claimed bilateral foot disorder is related to service.  Based 
on these facts, the Board concludes that the medical evidence 
of record is sufficient to adjudicate the veteran's service 
connection claim without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.

At his September 2006 Board hearing and in documents of 
record, the veteran contends that while serving on active 
duty in Vietnam, he marched for days in pouring rain through 
marshy fields and rice paddies, with water soaking through 
his boots and socks.  He alleges that the constant wet 
conditions resulted in his current bilateral foot disorder, 
to include athlete's foot and jungle rot.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In addition, service connection may be presumed for certain 
chronic diseases, including psychoses and peptic ulcers, that 
are manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  Thus, one of the requirements 
for service connection is competent evidence that a claimed 
disability currently exists.  See Degmetich, supra.  This 
determination is based on analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

When a veteran has engaged in combat with the enemy in active 
service during a period of war, campaign or expedition, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  However, competent 
evidence of a current disability and of a link between the 
current disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 
U.S.C.A. § 1154(b) "does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected," but that it "considerably lightens[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service"). 

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat.  Therefore, the veteran is entitled to the 
application of 38 U.S.C.A. § 1154(b).  However, he testified 
in September 2006 that he did not really notice anything 
other than foot irritation after being in wet conditions.  
Moreover, he specifically stated that he did not report any 
foot condition at any point during service, such as at sick 
call.  He stated that he simply self-medicated the foot 
irritation with creams sent from home.

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses pertinent to his feet, to 
include athlete's foot or jungle rot.  An August 1969 
examination revealed that his feet were normal.  

Post-service VA treatment records dated in July 2004 and 
private records dated in October 2004 and February 2005 from 
Dr. Zimmerman reveal current diagnoses of tinea pedis, 
dermatitis, and xerosis cuties on the bilateral feet.  
However, the Board observes that the medical evidence of 
record demonstrates that the veteran was first diagnosed with 
tinea pedis in July 2004, approximately 35 years after 
separation from service.  In this regard, the Board notes 
that a March 1970 VA examination, conducted for unrelated 
complaints, reflects that examination of the veteran's skin 
revealed no significant abnormality.  Additionally, no there 
were no complaints, findings, or diagnoses pertinent to the 
veteran's feet, to include athlete's foot or jungle rot.  The 
lapse in time between service and the first diagnosis weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
In this case, the veteran contends that the condition 
persisted after service to the present day, but he also 
admits that he never felt that the condition was so bad as to 
warrant medical treatment until recently.  

Moreover, the evidence of a nexus or link between service and 
the veteran's bilateral foot disorder is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's bilateral foot disorder and service, 
service connection is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral athlete's foot, to include 
jungle rot.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  See 
38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral athlete's foot, to include 
jungle rot, is denied. 


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


